Citation Nr: 1310964	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-26 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, other than depression, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for status-post trauma to the right thumb, strain/sprain.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1981 to March 1984. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for status-post trauma to the right thumb, strain/sprain and assigned a non-compensable  evaluation.  

In September 2010, the Veteran presented testimony in a travel board hearing before the undersigned and a copy of the transcript has been associated with the claims folder.  

In December 2010 and March 2012, the Board remanded for this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that the issue of service connection for an acquired psychiatric disorder was also the subject of the December 2010 and March 2012 remands.  However, during the pendency of the appeal in a November 2012 rating decision, the AMC (Appeals Management Center) granted service connection for depressive disorder.  However, based on review of the claims folder, the Board finds that other acquired psychiatric disabilities, to specifically include PTSD, have also been raised by the record and the issue therefore remains on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that when granting a claim of entitlement to service connection for a specific mental disorder, such as PTSD, the Board must still address and properly adjudicate any other mental disorders reasonably raised by the record and within the scope of the filed claim, or adequately explain why the other diagnosed mental disorders do not warrant consideration for service connection); see also 38 U.S.C.A. § 7104(d) (West 2002); cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

In March 2013, the Board received additional evidence from the Veteran without a waiver of consideration by the agency of original jurisdiction (AOJ).  This evidence has not been reviewed by the AOJ.  The evidence includes a statement from the Veteran, which references the issue being remanded.  However, neither that statement nor any of the other evidence submitted pertains to the current appeal that the Board is deciding herein.  Therefore, it is not prejudicial to proceed with the claim at this juncture.  38 C.F.R. § 20.1304 (2012).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's status-post trauma to the right thumb, strain/sprain has been manifested by reports of pain on use and objective evidence of full range of motion. 

 
CONCLUSION OF LAW

The criteria for an initial compensable (10 percent disability) evaluation, but not higher, for status-post trauma to the right thumb, strain/sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.71a, Diagnostic Code 5228 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter on two occasions.  In December 2010, the Board instructed the Appeals Management Center (AMC)/RO to provide the Veteran with a Statement of the Case (SOC) for his increased rating claim for the right thumb.  Thereafter, in November 2011, the AMC issued a Supplemental Statement of the Case (SSOC) for the issue.  The Board remanded the matter again in March 2012 for the AMC/RO to obtain any outstanding medical records and Social Security Administration (SSA) records, afford the Veteran an examination for his right thumb, and readjudicate the claim.  Subsequently, VA treatment records were associated with the electronic claims folder.  In March 2012, SSA indicated that there were no medical records on file for the Veteran or the medical records could not be located.  The Veteran was notified of this in a May 2012 letter pursuant to 38 C.F.R. § 3.159 (2012).  Additionally, he was provided a VA examination for his right thumb in April 2012, and his claim was readjudicated in a January 2013 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in July 2006, prior to the December 2008 rating decision, and in March 2012, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed of the type of evidence that could be submitted to support his claim.  Additionally, he was notified of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The July 2006 letter provided the Veteran with the notice required for the initial claim of service connection for the right thumb disability.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with two VA examinations during the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his finger disability since he was last examined in April 2012.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  As noted above, the Veteran presented testimony before the undersigned Veterans Law Judge in a travel board hearing in September 2010.  Therefore, the duties to notify and assist have been met. 

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional VA and private treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Analysis

The Veteran essentially contends that his right thumb disability is more disabling than contemplated by the current non-compensable evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 if such factors are not contemplated in the relevant rating criteria. The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40, 4.45, 4.59.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, if the maximum disability rating available based on symptomatology that includes limitation of motion has been assigned, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). 

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.4, 4.45, 4.59, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will determine whether staged ratings are warranted.  

The Veteran's disability has been evaluated as non-compensable under Diagnostic Codes 5228, which provides that limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a zero percent evaluation; limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation; and limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 20 percent evaluation, the maximum schedular evaluation assignable under this Diagnostic Code.  38 C.F.R. 
§ 4.71a , Diagnostic Code 5228. 

On VA examination in May 2008, the Veteran reported occasional pain with heavy use of the right hand such as writing or typing a lot, changes in the weather, and using his hands a lot for fine motor tasks caused pain and discomfort.  He identified the first metacarpophalangeal (MCP) joint as the location of the pain.  There were no incapacitating episodes, flare-ups, problems with repetitive use, physical therapy, or interference with his job or interference with daily activities.  

Physical evaluation revealed deformity over the first MCP joint on the right hand but with the same deformity on the left hand.  There was a large MCP joint, and he was able to flex the IP joint of his thumb to 90 degrees and extend to 0 degrees.  Pinch strength between the thumb and digits 2 to 5 was 5/5, he was able to make a full fist without any pain, palpation of the IP and first MCP joint revealed no pain or instability, after repetitive motion of the right thumb there was no additional loss of joint function due to pain, fatigue, or lack of coordination.  

X-ray of the hand revealed subluxation of the first  MCP joints bilaterally, greater on the right than on the left, possibly secondary to early rheumatoid arthritis but there was no other radiographic evidence of rheumatoid ascites, and old avulsion fracture at the base of the middle phalanx of the fourth left digit.  An assessment of status-post trauma to the right hand, sprain/strain was noted.  

Pursuant to the Board's March 2012 remand, the Veteran was afforded another examination for his right thumb in April 2012.  At that time, the Veteran reported right thumb pain over the years, worse with changes in weather, typing, and writing; he also indicated tremor of his right hand or thumb.  He denied flare-ups, incapacitating episodes, treatment, surgery, injections, or weakness. 

On physical examination, there was deformity of both thumbs at the base of the first MCP joint from right and left joint.  The Veteran was able to flex the IP joint 90 degrees and extend to 0 degrees; pinch strength between the thumb and digits 2, 3, 4, and 5 was 5/5; grip strength was 5/5; and finger abduction and adduction were 5/5.  There was also a resting tremor of the right hand and thumb, which went away with intention.  However, there was no pain, instability, or atrophy.  After repetitive range of motion of the bilateral thumbs, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  

X-rays demonstrated no acute fracture or dislocation.  There was, however, mild/moderate osteoarthritis of the first MCP joint.  Additionally, one half width of volar subluxation of the proximal phalanx with respect to first metacarpal, and first digit fixed in position on all three projections at the level of the MCP joint (the examiner was unsure whether this was a true deformity or was positional in nature).  

The assessment was old right thumb sprain/strain with normal evaluation that day; deformity of the first MCP joint bilaterally, not related to the thumb sprain/strain and not related to service as it was congenital and his normal body habitus; and right hand tremor which was not an orthopedic condition.  

Based on the evidence, the Board finds that a compensable evaluation for the right thumb is warranted.  The Veteran has consistently demonstrated full range of motion demonstrating there is no gap between the thumb pad and fingers.  Therefore, there is no indication of limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, to warrant a higher 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  However, the Veteran has demonstrated  pain on motion which constitutes functional loss, and thus the Board finds that a 10 percent evaluation, but not higher, is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011) (noting that compensation for pain on motion constituting functional loss is limited to a 10 percent evaluation per joint where there is no actual limitation of motion).  In this regard, the Board finds credible the Veteran's reports of pain on typing, writing, changes in weather, etc. which in essence results in excess fatigability.  The Veteran testified that the thumb gets weak when he tries to pick up a bottle and grasp it such that the bottle would slip out of his hand.  He also did a lot of writing and would have to rest for 10 to 15 minutes because it would get sore.  He experienced pain if he wrote or typed for any length of time.  A rating in excess of 10 percent is not warranted as the Veteran has normal range of motion and therefore does not demonstrate a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, to include on repetitive use.  The examiners also found that there was no additional limitation of function shown on repetitive use.  This is highly probative evidence against finding that a higher rating than 10 percent is warranted as the examiners specifically conducted range of motion studies to include repetitive motion studies to determine the level of impairment.  Nevertheless, the Board has considered the Veteran's credible, competent and probative reports of pain and excess fatigability on use, and finds they warrant a 10 percent evaluation, however as the evidence as a whole shows that range of motion is normal and there are no additional factors that would show the criteria for a higher rating are met or approximated, a rating in excess of 10 percent is not warranted.    

The Board also finds that the Veteran is not entitled to higher evaluations under the diagnostic criteria pertaining to impairment of Muscle Group VII or VIII. Diagnostic Code 5308 provides for a 10 percent rating for moderate impairment and a 20 percent rating for moderately severe disability of the muscles involved in extension of the wrist, fingers, and thumb, and abduction of the thumb.  38 C.F.R. § 4.73, Diagnostic Code 5308.  As the Veteran has been found to have full range of motion of his right thumb, Diagnostic Code 5308 cannot serve as a basis for an increased rating in this case.  Under Diagnostic Code 5307, which pertains to impairment of the muscles involved in flexion of the wrist and fingers, the impairment of those muscles must be moderate in order to warrant a 10 percent rating and moderately severe to warrant a 30 percent rating.  In this case, there was no visible disuse muscle atrophy of the intrinsic muscles of the right hand, as would be seen if he were not able to close the hand.  Moreover, the Veteran's muscle strength and range of motion was assessed as normal on both VA examinations.  This is highly probative evidence against assigning a separate or higher rating under these criteria as the examiners specifically assessed whether there was a loss of muscle strength or range of motion due to the service-connected disability.  While the Veteran has reported pain on use resulting in excess fatigability, this is fully contemplated by the 10 percent rating assigned pursuant to Code 5228 and to assign a separate rating on the same basis would constitute impermissible pyramiding.

With regard to alternative diagnostic codes, the Board finds that Diagnostic Codes 5003 and 5010 (arthritis), and 5152 (amputation of the thumb) 5225 (ankylosis of the fingers) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions.  Although the Veteran has been shown to have arthritis, the Board notes that in order for the diagnostic criteria pertaining to arthritis to apply in this case, there must be multiple involvements of the metacarpal joints.  38 C.F.R. § 4.45(f).  This has not been demonstrated in this case. 

In summary, the Board finds that the Veteran is entitled to a compensable rating for his right thumb for the entire period on appeal.  Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

Other Considerations

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the evidence as a whole does not show that the criteria for a rating in excess of 10 percent are met.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the Board acknowledges that the Veteran has pain on use, which results in excess fatigability and warrants a 10 percent evaluation.  However, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court  held that a claim for a total rating based on employability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  



ORDER

Entitlement to an initial compensable (10 percent disability) evaluation, but not higher, for status-post trauma to the right thumb, strain/sprain is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

As to the claim for service connection for an acquired psychiatric disability, other than depression, the Board notes that the record reflects that the Veteran has been diagnosed with PTSD.  Although the Veteran was provided a VA examination in April 2012, the report only addressed the nature and etiology of the Veteran's depression disorder and not any other diagnosed disability during the appeal period (e.g. PTSD).  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  The Board notes that the Veteran has contended that he started having psychiatric problems after his appendectomy in service, and he started abusing alcohol and drugs due to anger regarding his appendectomy which could have killed him.  Accordingly, the Board finds that a VA examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's acquired psychiatric disorder, other than depression, to specifically include PTSD, and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (stating that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s), other than depression, to include PTSD.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified, other than depression, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his appendectomy in 1982. 

c)  If the examiner does not find PTSD is present, the examiner should address whether the symptoms diagnosed as PTSD by VA practitioners were in fact manifestations of the service-connected depressive disorder.  If not, the examiner should provide an opinion as to whether the PTSD diagnosed by VA practitioners during the pendency of this claim is at least as likely as not (i.e. 50 percent or greater probability) related to the Veteran's period of military service, to include his appendectomy in 1982.  

d)  The examiner should also address whether it is at least as likely as not that alcohol and substance abuse, which were manifested during the pendency of the claim but may not currently be present, are at least as likely as not (i.e. 50 percent or greater probability) due to the service-connected depressive disorder.

e)  The examiner should also address whether it is at least as likely as not that alcohol and substance abuse, which were manifested during the pendency of the claim but may not currently be present, are at least as likely as not (i.e. 50 percent or greater probability) aggravated (i.e., worsened) beyond the natural progress by the service-connected depressive disorder.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  After completing the above action, and any other development as may be indicated, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


